Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                           OFFICE ACTION
Preliminary Amendment Acknowledged
Applicant’s preliminary amendment submitted December 10, 2020 is acknowledged and has been entered.  No new matter has been introduced.

Restriction
This application discloses the following embodiments:

Embodiment 1 -   Figs.  1 - 7
Embodiment 2 -   Figs.  8 - 16
Embodiment 3 -   Figs.  17 - 20
Embodiment 4 -   Figs.  21 - 23
Embodiment 5 -   Figs.  24 - 26
Embodiment 6 -   Figs.  27 - 33
Embodiment 7 -   Figs.  34 - 40
Embodiment 8 -   Figs.  41 - 46
Embodiment 9 -   Figs.  47 - 51
Embodiment 10 -   Figs.  52 - 55
Embodiment 11 -   Figs.  56 - 58

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The change in the configuration of the features creates patentably distinct designs.  Because of the differences, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I:   Embodiment 1
Group II:  Embodiment 2
Group III: Embodiment 3
Group IV:   Embodiment 4
Group V:  Embodiment 5
Group VI: Embodiment 6
Group VII:   Embodiment 7
Group IIX:  Embodiment 8
Group IX: Embodiment 9
Group X:   Embodiment 10
Group XI:  Embodiment 11

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Specification
The entire portion of the specification entitled APPENDIX has been deleted.    

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references cited are pertinent to the claimed designs, but no determination of patentability over the prior art will be made until this restriction requirement is resolved.

Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Katrina Betton at (571) 272-4164.  The examiner is normally available Monday - Friday from 8:30 AM to 5:00 PM (Eastern time).  If the examiner cannot be reached, her supervisor, Shannon Morgan.  The fax number for this group is (571) 273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

  
May 7, 2022							/KATRINA A BETTON/                                                                                                        Primary Examiner, Art Unit 2913